Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 12-19 & 21-30 are currently pending and amendment to the claims filed on 01/08/2021 is acknowledged.  

Election/Restriction
Applicant's election without traverse of Group I, claims 1-10 in the Reply filed on June 1 is acknowledged.  By way of applicant’s election, claims 12-19 and 21-30 have been withdrawn from further consideration. Therefore, claims 1-10 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 8 and 10 are objected to a minor informality under 37 CFR 1.75: abbreviations such as MCC (claim 8) and CBD (claim 10) should be spelled out at the first encounter in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-3 recites “to release most of the cannabinoid oil …” but “most of” is unclear relative term which renders the claim indefinite. What factors should be considered "to release most of …" varies widely in the art depending on the individual situation as well as the person making the determination of factors. Thus, the metes and bounds of such term are unclear.  According to the specification (see [0084-0085] of instant publication, it appears that “most of “ means at least about 50 to about 75%. In this context, please see MPEP 2145. VI “Arguing limitations which are not claimed”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 are rejected under 35 USC 103 as being obvious over Shah et al. (US2014/0017325A1, IDS of 03/30/2021) in view of Pharma Grade CBD Wellness Capsules … Hempcine, 2019, pp. 1-3 (hereinafter Hempcine, IDS of 03/30/2021) and further in view Sacks et al. (US2018/0078504A1). 

Applicant claims including the below claim 1 filed on 01/08/2021:

    PNG
    media_image1.png
    460
    1295
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Shah teaches enteric coated multiparticulate controlled release peppermint oil composition and related methods (title) wherein the multiparticulate composition can be used to treat gastrointestinal disorders (abstract) including irritable bowel syndrome, inflammatory bowel disease, gastroparesis, functional dyspepsia, etc. [0061], [0064]) ; the multiparticulate composition comprises a plurality of individual enteric coated cores, the cores including a hydrophobic phase containing peppermint oil dispersed in a microcrystalline cellulose (MCC)-based gel and a hydrophilic phase containing a hydrogel (claim 1 of prior art); MCC is used as a disintegrant in solid oral dosage forms which promotes the breakup of tablets in aqueous environments to enhance drug release and thus causes the active ingredients in the solid oral dosage form to be released faster than they would otherwise be released ([0032]) and also MMC functions as a release-controlling polymer ([0033]); the particulates are preferably spheroidal having a diameter in a range of about 0.1 to about 3 mm ([0034]) which overlaps the instant range of about 0.5 to 1.7mm or 1.8 to 3mm; the cores contains another disintegrants, surfactants, binders, etc. ([0043]); the multiparticulate composition is preferably formulated to be administered enterally, such as orally to a human ([0071]); the multiparticulate composition comprising a plurality of individual enteric coated cores containing about 15 to about 40% peppermint oil, about 35 to about 75% MCC which overlaps the instant range of 40 to 75% and about 2 to about 15% methyl cellulose which overlaps the instant range of 2 to 10% (claim 9 of prior art) and about 2 to about 35% of enteric coating ([0058]) which is identical to the instant range of 2-35% wherein the ratio of peppermint oil to MCC is 0.2 to 1; the cores is dried ([0072] and the Examples) (instant claims 1-9, in part).  
However, Shah does not expressly teach the active agent is cannabinoid and CBD oil as instantly claimed. The deficiencies are cured by Hempcine and/or Sacks.
Hempcine teaches capsules comprising cannabinoid (CBD) oil drops which are microencapsulated with enteric coating and the cannabinoid is time-released in the intestine or lower GI tract to significantly increase bioavailability with contributing to maximum absorption into the body’s bloodstream for a potential and long-lasing (pages 1-2) and the CBD allows to breathe new life into kin and soothe chronic pain. 
Sacks teaches oral solid cannabinoid formulations, methods for producing and using thereof (title); the oral solid composition comprising as an active agent cannabinoid, combination of cannabinoids, cannabis extract and combination of cannabis plant constituents for the treatment of inflammatory disorder or disease, gastrointestinal disorders, metabolic disorders such as inflammatory bowel disorder, irritable bowel syndrome, pain, nutritional deficiencies, etc. ([0186-0187] and claim 35 of prior art); the active agent includes THC, CBD, CBN, CBDV, CBV, etc. (claim 1 of prior art) in an amount of up to about 30% (claim 3 of prior art) which is within the claimed range of 10-50%; the formulation further contain additives such as HPMC, MC, HPC, etc. ([0085]); and the matrix pellets can be provided with enteric, protective or sustained release properties for improved delivery of the active ingredient, and the matrix pellets can further be coated with hydrophilic or hydrophobic polymers ([0091]).     

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Shah is that Shah does not expressly teach cannabinoid and CBD oil as the active agents as claimed. The deficiency is cured by Hempcine and/or Sacks. 
2. The difference between the instant application and the combined teachings of  Shah/Hempcine and/or Sacks is that the combined teachings do not expressly teach release properties of instant claims 2-5; binding status of cannabinoid in MCC of instant claim 6; and the exact ranges of claims 2-5 and 8-9.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace peppermint oil of Shah with cannabinoid and/or CBD oil of Hempcine and/or Sack. 
One of the skilled in the art would have been motivated to do so because both inventions relate to treat inflammatory disease and/or gastrointestinal disorder or disease and thus, applying known technique to the same field or replacing peppermint oil with cannabinoid or CBD would have yielded no more than the predictable results of treating inflammatory and/or gastrointestinal disorder.

2. The release properties in duodenum, jejunum, ileum & intestine and the binding status would be implicit because  the claimed features are a natural result of the combination of elements as taught by the applied art. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)). 
The prior art ranges of instant claims 2-5 and 8-9 overlap the instant ranges as noted above. Therefore,  it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613